DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-14 are examined in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 7 notes that it is “The method of claim 7”. Claim 7 is written in the form of a dependent claim, but a claim cannot depend from itself. Therefore it is not clear whether this claim intends to depend from another claim, set forth a new independent claim, or some other meaning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0255240 A1 of Fang.
As to claim 1, Fang discloses sintering a particulate titanium feed material in a dynamically controlled hydrogen atmosphere at an elevated temperature to form a sintered titanium material containing hydrogen (Fang, claim 1). Fang discloses filling a refractory ceramic or metallic mold of the desired geometry with loose powder, tapping or vibrating the mold until the powder, i.e. titanium metal powder, settles to at or near its tap density, and loading the mold into a furnace for sintering (Fang, paragraph [0039]), meeting the limitation of positioning a mold holding titanium metal particles of a titanium metallic powder in a chamber. Fang discloses flowing a gas mixture comprising hydrogen over the titanium metal particles in the chamber and positioning the chamber in the furnace (Fang, FIG. 2B), as FIG 2B shows the hydrogen atmosphere is flowing before heating meeting the claim limitations. Fang discloses sintering at high temperatures >1000°C (Fang, paragraph [0032]), meeting the limitation of where the target temperature is at least a decomposition temperature of titanium hydride as applicant notes in paragraph [0014] of the specification that titanium hydride decomposes above 550°C. Fang discloses while maintaining the flow of the controlled Hydrogen gas mixture, heating the titanium powder (Fang, FIG. 2B) to produce a sintered titanium material (Fang, claim 1).
Fang does not explicitly disclose where the furnace is preheated at a target temperature. However, Fang discloses sintering at high temperatures >1000°C (Fang, paragraph [0032]), and whether the furnace is heated to a target temperature before positioning the chamber in the furnace, the powder in the chamber will nevertheless be sintered. Further, Fang discloses where in the embodiment where powder is filled into a mold which is then sintered under a Hydrogen atmosphere, “If the morphology of the powder is such that reasonable particle-to-particle contact is achievable at tap density, the rapid diffusion of titanium in the presence of hydrogen results in greater than 99% density without pressure-assisted compaction” (Fang, paragraph [0039]). As Fang discloses that the process that doesn’t include preheating produces a 99% dense part, a person of ordinary skill would expect a pre-heated furnace to also produce a 99% dense part. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to preheat the furnace to the target temperature as this would reduce the time necessary for sintering the powder into a final part. 

As to claim 2, Fang discloses where sintering is conducted in a chamber where the atmosphere can be controlled (Fang, paragraph [0050]). Fang discloses that the dynamically controlled hydrogen atmosphere can include pure hydrogen or a mixture of hydrogen and an inert gas, such as helium, argon, or xenon (Fang, paragraph [0043]). As Fang discloses a controlled atmosphere of Hydrogen and an inert gas, Fang is disclosing where air is removed from the chamber, otherwise there would not be a controlled atmosphere of hydrogen and inert gas, there would instead be nitrogen, oxygen, and the other elements that make up air.

As to claim 3, Fang discloses where the partial pressure of hydrogen is increased by increasing the volume fraction of hydrogen flowing into the system and vice versa (Fang, paragraph [0043]). As the flow of hydrogen and inert gas into the furnace is being controlled and the atmosphere is a dynamically controlled hydrogen atmosphere that can include pure hydrogen or a mixture of hydrogen and an inert gas, such as helium, argon, or xenon (Fang, paragraph [0043]), Fang is disclosing where air is flushed out by the controlled flow of hydrogen and inert gas, meeting the claim limitations.

As to claim 4, Fang discloses where the partial pressure of hydrogen is increased by increasing the volume fraction of hydrogen flowing into the system and vice versa (Fang, paragraph [0043]). Further, Fang discloses where in specific examples the  flow rates of the argon and hydrogen were 1.8 L/min and 320 mL/min, respectively (Fang, paragraph [0075]). Thus, Fang is disclosing where the gas mixture is flowed at a controlled rate.

As to claim 5, Fang discloses where  the partial pressure of hydrogen in the dynamically controlled hydrogen atmosphere can change with each step and where the partial pressure of hydrogen can be gradually ramped up or down over the duration of a step (Fang, paragraph [0046]). Fang discloses where under conditions using pure hydrogen (i.e. the hydrogen atmosphere consists essentially of hydrogen), the corresponding process pressure can be at a controlled absolute pressure corresponding to the above recited hydrogen partial pressures(Fang, paragraph [0043]). As Fang notes that the partial pressure of hydrogen is increased by increasing the volume fraction of hydrogen flowing into the system and vice versa (Fang, paragraph [0043]), Fang is disclosing where an increased rate of the gas mixture is provided to the sintering chamber, thus meeting the claim limitations.
Further, as Fang discloses that the process produces a sintered titanium material, it must eventually be removed from the furnace.

As to claim 6, Fang discloses where the controlled hydrogen atmosphere is maintained during cooling from the β-Ti(H) sintering to the Eutectoid decomposition temperature (Fang, FIG. 2B) meeting the claim limitation of cooling the metallic product while maintaining the flow of the gas mixture.

As to claim 7, it is not clear what this claim depends from, see 112(b) rejection above. For the purposes of applying prior art, claim 7 will be treated as depending from claim 1. Fang discloses where an optional intermediate equilibration step can be introduced in order to allow hydrogen partial pressure to be adjusted dynamically to facilitate the following phase transformations including eutectoid decomposition step and where this equilibration temperature can vary between about 300° C. and about 1000° C (Fang, paragraph [0051]), meaning that the furnace is heated to this temperature range overlapping the claimed range for target temperature (see claim 1 rejection above concerning “preheating”). Fang discloses when this temperature is held constant for 10 min to 12 hours,  the hydrogen within the sample reaches equilibrium with the dynamically controlled hydrogen atmosphere and homogenizes the sintered titanium material (Fang, paragraph [0051]). As the claimed ranges for the temperature overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature over the prior art disclosure since the prior art teaches the hydrogen concentration reaches equilibrium throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claim 8, Fang discloses powder compacts of hydrogenated titanium or Ti hydride with or without metallic titanium and/or alloying elements (e.g. Ti-6Al-4V), can be sintered to full density (>99% relative density) with grain sizes under 10 micrometer (μm) (Fang, paragraph [0032]), thereby the product comprises a metal hydride meeting the claim limitations.

As to claim 9, Fang discloses sintering a particulate titanium feed material in a dynamically controlled hydrogen atmosphere at an elevated temperature to form a sintered titanium material containing hydrogen (Fang, claim 1). Fang discloses filling a refractory ceramic or metallic mold of the desired geometry with loose powder, tapping or vibrating the mold until the powder, i.e. titanium metal powder, settles to at or near its tap density, and loading the mold into a furnace for sintering (Fang, paragraph [0039]), meeting the limitation of positioning a mold holding titanium metal particles of a titanium metallic powder in a chamber. Fang discloses flowing a gas mixture comprising hydrogen over the titanium metal particles in the chamber and positioning the chamber in the furnace (Fang, FIG. 2B), as FIG 2B shows the hydrogen atmosphere is flowing before heating meeting the claim limitations. Fang discloses sintering at high temperatures >1000°C (Fang, paragraph [0032]), meeting the limitation of where the target temperature is at least a decomposition temperature of titanium hydride as applicant notes in paragraph [0014] of the specification that titanium hydride decomposes above 550°C. Fang discloses while maintaining the flow of the controlled Hydrogen gas mixture, heating the titanium powder (Fang, FIG. 2B) to produce a sintered titanium material (Fang, claim 1).
Fang discloses where the partial pressure of hydrogen is increased by increasing the volume fraction of hydrogen flowing into the system and vice versa (Fang, paragraph [0043]). As the flow of hydrogen and inert gas into the furnace is being controlled and the atmosphere is a dynamically controlled hydrogen atmosphere that can include pure hydrogen or a mixture of hydrogen and an inert gas, such as helium, argon, or xenon (Fang, paragraph [0043]), Fang is disclosing where air is flushed out by the controlled flow of hydrogen and inert gas, meeting the claim limitations.
Fang does not explicitly disclose where the furnace is preheated at a target temperature. However, Fang discloses sintering at high temperatures >1000°C (Fang, paragraph [0032]), and whether the furnace is heated to a target temperature before positioning the chamber in the furnace, the powder in the chamber will nevertheless be sintered. Further, Fang discloses where in the embodiment where powder is filled into a mold which is then sintered under a Hydrogen atmosphere, “If the morphology of the powder is such that reasonable particle-to-particle contact is achievable at tap density, the rapid diffusion of titanium in the presence of hydrogen results in greater than 99% density without pressure-assisted compaction” (Fang, paragraph [0039]). As Fang discloses that the process that doesn’t include preheating produces a 99% dense part, a person of ordinary skill would expect a pre-heated furnace to also produce a 99% dense part. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to preheat the furnace to the target temperature as this would reduce the time necessary for sintering the powder into a final part.

As to claim 10, Fang discloses where the partial pressure of hydrogen is increased by increasing the volume fraction of hydrogen flowing into the system and vice versa (Fang, paragraph [0043]). Further, Fang discloses where in specific examples the  flow rates of the argon and hydrogen were 1.8 L/min and 320 mL/min, respectively (Fang, paragraph [0075]). Thus, Fang is disclosing where the gas mixture is flowed at a controlled rate.

As to claim 11, Fang discloses where  the partial pressure of hydrogen in the dynamically controlled hydrogen atmosphere can change with each step and where the partial pressure of hydrogen can be gradually ramped up or down over the duration of a step (Fang, paragraph [0046]). Fang discloses where under conditions using pure hydrogen (i.e. the hydrogen atmosphere consists essentially of hydrogen), the corresponding process pressure can be at a controlled absolute pressure corresponding to the above recited hydrogen partial pressures(Fang, paragraph [0043]). As Fang notes that the partial pressure of hydrogen is increased by increasing the volume fraction of hydrogen flowing into the system and vice versa (Fang, paragraph [0043]), Fang is disclosing where an increased rate of the gas mixture is provided to the sintering chamber, thus meeting the claim limitations.
Further, as Fang discloses that the process produces a sintered titanium material, it must eventually be removed from the furnace.

As to claim 12, Fang discloses where the controlled hydrogen atmosphere is maintained during cooling from the β-Ti(H) sintering to the Eutectoid decomposition temperature (Fang, FIG. 2B) meeting the claim limitation of cooling the metallic product while maintaining the flow of the gas mixture.

As to claim 13, Fang discloses where an optional intermediate equilibration step can be introduced in order to allow hydrogen partial pressure to be adjusted dynamically to facilitate the following phase transformations including eutectoid decomposition step and where this equilibration temperature can vary between about 300° C. and about 1000° C (Fang, paragraph [0051]), meaning that the furnace is heated to this temperature range overlapping the claimed range for target temperature (see claim 9 rejection above concerning “preheating”). Fang discloses when this temperature is held constant for 10 min to 12 hours,  the hydrogen within the sample reaches equilibrium with the dynamically controlled hydrogen atmosphere and homogenizes the sintered titanium material (Fang, paragraph [0051]). As the claimed ranges for the temperature overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature over the prior art disclosure since the prior art teaches the hydrogen concentration reaches equilibrium throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claim 14, Fang discloses powder compacts of hydrogenated titanium or Ti hydride with or without metallic titanium and/or alloying elements (e.g. Ti-6Al-4V), can be sintered to full density (>99% relative density) with grain sizes under 10 micrometer (μm) (Fang, paragraph [0032]), thereby the product comprises a metal hydride meeting the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        
/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733